Filed 5/12/22 Water Audit Cal. v. Nevada Irrigation Dist. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




    WATER AUDIT CALIFORNIA,                                                                    C092877

                    Plaintiff and Appellant,                                    (Super. Ct. No. SCV0044119)

           v.

    NEVADA IRRIGATION DISTRICT,

                    Defendant and Respondent.



         Water Audit California (Water Audit) dismissed its underlying action against the
Nevada Irrigation District (District) within two months of its filing pursuant to a
stipulation between the parties. Water Audit appeals from the denial of its subsequent
motion for attorneys’ fees. Water Audit asserts it is entitled to fees under Code of Civil
Procedure section 1021.5, but has failed to identify a basis to disturb the trial court’s
order.1 As such, we will affirm the order denying attorneys’ fees.



1   Undesignated statutory references are to the Code of Civil Procedure.

                                                             1
                                    I. BACKGROUND
        On December 3, 2019, Water Audit filed a petition for writ of mandate and
complaint for declaratory judgment against the District. The complaint sought a
declaration that the District’s Hemphill Diversion in Placer County is an unlawful stream
obstruction and an unlawful manner of diversion that must be remediated by the District.
Water Audit also sought a writ of mandate to compel the District to remediate the
Hemphill Diversion pursuant to a court ordered schedule.
        On January 29, 2020, the parties entered into a stipulation for dismissal of the
litigation.
        The stipulation explained that the Hemphill Diversion is a structure located in
Auburn Ravine near Lincoln that allows for the diversion of water from the ravine into
the Hemphill Canal.
        The stipulation described the District’s efforts to improve fish passage since 2012.
For example, the stipulation explained the District formed a group of regulatory agencies
and local stakeholders to evaluate the feasibility and permitting requirements to
implement strategies to improve fish passage and eliminate fish entrainment at Hemphill.
The District engaged an engineering firm to investigate options for modifying or
removing Hemphill. The District had contracted for California Environmental Quality
Act (CEQA)2 compliance consulting services to analyze proposed project alternatives,
including removing Hemphill and installing alternative water delivery facilities for
customers served by the Hemphill Canal.
        The stipulation explained its purpose as follows: “With this stipulation, the parties
wish to memorialize [the District]’s commitment to continue to pursue the removal
and/or retrofit [of] Hemphill, and to dismiss the Pending Litigation during the pendency




2   CEQA is codified at Public Resources Code section 21000 et seq.

                                              2
of [the District]’s active and good faith pursuit of its ongoing environmental review and
regulatory process in advance of potential project implementation as set forth below.”
(Italics added.)
       Under the stipulation, the parties agreed:
       “1. [The District]’s proposed or preferred Hemphill removal/retrofit project to be
analyzed as part of its compliance with CEQA shall be a project that does not cause fish
entrainment or impede fish passage; provided, however, that [the District] retains its
discretion to consider any and all alternatives to the proposed project and may, in its
discretion, adopt any alternative in the Board of Directors’ discretion.
       “2. [The District] will use its best efforts to issue a CEQA Draft Environmental
Impact [Report (draft EIR)] for the Hemphill Project by April 1, 2021. [The District] will
use its best efforts by Fall 2021 to (a) certify the Hemphill EIR under CEQA, adopt a
project, and issue a notice of determination; (b) apply for and diligently pursue all
necessary regulatory approvals to implement the adopted project; (c) secure other
necessary approvals, including financing, to implement the adopted project. [The
District] will use best efforts to award a construction contract to implement the project
within 10 months of adoption. However, the Parties acknowledge that [the District] does
not unilaterally control the timeline for obtaining the approvals necessary to complete the
adopted project, and that events out of its control, including potential litigation, may
delay the foregoing actions beyond Fall 2021.”
       The parties further agreed that the District could not commit to a particular project
for the removal of Hemphill.
       On January 30, 2020, the stipulation was filed with the court along with Water
Audit’s request for dismissal. The court did not dismiss the action at that time because
the request was incomplete. The next day, Water Audit filed a new request for dismissal
of the entire action without prejudice, and the court dismissed the action as requested.



                                              3
The parties did not seek a judgment pursuant to the terms of the stipulation or request the
court to retain jurisdiction.3
       On March 2, 2020, Water Audit filed a motion for almost $130,000 in attorneys’
fees pursuant to section 1021.5.
       The District opposed the motion, arguing Water Audit was not a successful party
under section 1021.5.
       In an August 13, 2020 ruling, the trial court denied the motion, explaining that the
evidence submitted by the District in opposition to the motion supported the conclusion
“that prior to and at the time the litigation was filed, [the District] was steadily
proceeding with removal of Hemphill, a complicated effort requiring the input of various
regulatory agencies and stakeholders, environmental, engineering and geological
analysis, and preparation of an EIR.” Though the District had agreed to use its best
efforts to issue a draft EIR by April 1, 2021, the court explained that prior to December
2019, the District had already engaged a firm to perform a CEQA analysis and draft an
EIR and commissioned other engineering and geological studies to support removal of
Hemphill: “In other words, this process was well underway at the time the Petition was
filed.” The court explained that, to the extent the stipulation caused an acceleration on
the part of the District, it did not support an award of attorneys’ fees.




3 “If parties to pending litigation stipulate, in a writing signed by the parties outside of
the presence of the court or orally before the court, for settlement of the case, or part
thereof, the court, upon motion, may enter judgment pursuant to the terms of the
settlement. If requested by the parties, the court may retain jurisdiction over the parties
to enforce the settlement until performance in full of the terms of the settlement.”
(§ 664.6, subd. (a).)

                                               4
                                     II. DISCUSSION
A.     Standard of Review
       “Whether plaintiff established its eligibility for fees under section 1021.5
implicates ‘a mixed standard of review: To the extent we construe and define the
statutory requirements for an award of attorney’s fees, our review is de novo; to the
extent we assess whether those requirements were properly applied, our review is for an
abuse of discretion.’ [Citation.] ‘The pertinent question is whether the grounds given by
the court for its denial of an award are consistent with the substantive law of section
1021.5 and, if so, whether their application to the facts of th[e] case is within the range of
discretion conferred upon the trial courts under section 1021.5, read in light of the
purposes and policy of the statute.’ ” (Friends of Spring Street v. Nevada City (2019) 33
Cal.App.5th 1092, 1107.)
       Further, the trial court’s order is presumed correct, and the appellant must
affirmatively show error. (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) “To
demonstrate error, appellant must present meaningful legal analysis supported by
citations to authority and citations to facts in the record that support the claim of error.
[Citations.] When a point is asserted without argument and authority for the proposition,
‘it is deemed to be without foundation and requires no discussion by the reviewing
court.’ ” (In re S.C. (2006) 138 Cal.App.4th 396, 408.) With respect to citations to the
record, the appellant must “[s]upport any reference to a matter in the record by a citation
to the volume and page number of the record where the matter appears.” (Cal. Rules of
Court, rule 8.204(a)(1)(C), italics added.) The parties stipulated to use the original
superior court file instead of a clerk’s transcript. (See Cal. Rules of Court, rule 8.128(a);
Ct. App., Third Dist., Local Rules of Ct., rule 2, Stipulation for use of original superior
court file.) Doing so “does not relieve either party of its obligation to provide this court
with explicit page citations to the record.” (Bernard v. Hartford Fire Ins. Co. (1991) 226
Cal.App.3d 1203, 1205.) Further, that relevant record citations may have been provided

                                               5
elsewhere in the brief, such as in the factual background, does not cure a failure to
support specific legal arguments with citations to the record. (City of Lincoln v.
Barringer (2002) 102 Cal.App.4th 1211, 1239, fn. 16.)
B.       The Trial Court Did Not Err in Concluding Water Audit Was Not Successful
         “As a general rule, parties in litigation pay their own attorney’s fees.” (La Mirada
Avenue Neighborhood Assn. of Hollywood v. City of Los Angeles (2018) 22 Cal.App.5th
1149, 1155.) “Derived from the judicially crafted ‘private attorney general doctrine,’ ”
section 1021.5 is an exception to that rule that compensates successful litigants with an
award of attorneys’ fees in order to encourage “meritorious public interest litigation
vindicating important rights and benefitting a broad swath of citizens.” (Id. at pp. 1155-
1156.)
         “A court may award attorney fees under section 1021.5 only if the statute’s
requirements are satisfied. Thus, a court may award fees only to ‘a successful party’ and
only if the action has ‘resulted in the enforcement of an important right affecting the
public interest . . . .’ [Citation.] Three additional conditions must also exist: ‘(a) a
significant benefit, whether pecuniary or nonpecuniary, has been conferred on the general
public or a large class of persons, (b) the necessity and financial burden of private
enforcement, or of enforcement by one public entity against another public entity, are
such as to make the award appropriate, and (c) such fees should not in the interest of
justice be paid out of the recovery, if any.’ ” (Vasquez v. State of California (2008) 45
Cal.4th 243, 250-251.) We have no need to discuss any additional conditions because
Water Audit has failed to demonstrate the court erred in concluding it was not a
successful party.
         Water Audit, as the moving party, bore the burden of proof to establish that it was
“a successful party” in the action. (La Mirada Avenue Neighborhood Assn. of Hollywood
v. City of Los Angeles, supra, 22 Cal.App.5th at p. 1155.) “Under section 1021.5, ‘[a]
“successful party” means a “prevailing” party.’ [Citation.] ‘It is settled, however, that a

                                               6
party need not prevail on every claim presented in an action in order to be considered a
successful party within the meaning of the section.’ [Citation.] A party who
‘ “ ‘ “succeed[s] on any significant issue in litigation which achieves some of the benefit
the parties sought in bringing suit” ’ ” ’ [citation] may be considered a prevailing party
‘ “ ‘ “for attorney’s fees purposes.” ’ ” ’ [Citation.] ‘The significance of the . . . issue
was a matter for the trial court’s judgment.’ ” (Sweetwater Union High School Dist. v.
Julian Union Elementary School Dist. (2019) 36 Cal.App.5th 970, 982.)
       Traditional (non-catalyst) success requires the claimant to prevail by obtaining a
“judicially sanctioned” or “ ‘judicially recognized change in the legal relationship
between the parties.’ ” (Graham v. DaimlerChrysler Corp. (2004) 34 Cal.4th 553, 594;
Tipton-Whittingham v. City of Los Angeles (2004) 34 Cal.4th 604, 608.)
       “In order to obtain attorney fees without such a judicially recognized change in the
legal relationship between the parties, a plaintiff must establish that (1) the lawsuit was a
catalyst motivating the defendants to provide the primary relief sought; (2) that the
lawsuit had merit and achieved its catalytic effect by threat of victory, not by dint of
nuisance and threat of expense . . . ; and (3) that the plaintiffs reasonably attempted to
settle the litigation prior to filing the lawsuit.” (Tipton-Whittingham v. City of Los
Angeles, supra, 34 Cal.4th at p. 608.)
       On appeal, Water Audit argues the stipulation was “a formal change in legal
status.” To the extent this argument invokes a non-catalyst theory of success, even
assuming the stipulation could be used to establish a judicially recognized change in the
legal relationship between the parties, Water Audit does not cite to anything in the
stipulation (or in its complaint) to support its claim that it is a prevailing party. (See
Morrison v. Vineyard Creek L.P. (2011) 193 Cal.App.4th 1254, 1263 [“Because the
dispute in this case was resolved by a settlement agreement rather than by adjudication,
we begin by examining the settlement agreement”].) As such, we need not consider its
unsupported assertion. (City of Lincoln v. Barringer, supra, 102 Cal.App.4th at p. 1239.)

                                               7
       After discussing the standards for success under a catalyst theory, Water Audit
argued it was the prevailing party because “[t]he overarching objective of this litigation
was to remediate the fish passage impairment caused by the Hemphill Diversion. As
discussed above, the litigation commenced by Water Audit made great strides to
accomplishing that objective and accordingly is the successful (prevailing) party.”
(Italics added.) Further, Water Audit “respectfully submitted that the facts establish that
(1) the lawsuit was a catalyst motivating the defendants to provide the primary relief
sought; (2) that the lawsuit had merit and achieved its catalytic effect by threat of victory,
not by dint of nuisance and threat of expense . . . ; and (3) that the plaintiffs reasonably
attempted to settle the litigation prior to filing the lawsuit.” Again, these assertions may
be disregarded because they were made without reference to the record.
       Further, Water Audit acknowledges “there must be a causal connection between
the plaintiffs’ lawsuit and the relief obtained in order to justify a fee award under section
1021.5 to a successful party. [Citation.] ‘ “The appropriate benchmarks in determining
which party prevailed are (a) the situation immediately prior to the commencement of
suit, and (b) the situation today, and the role, if any, played by the litigation in effecting
any changes between the two.” ’ ” (Maria P. v. Riles (1987) 43 Cal.3d 1281, 1291; see
also Folsom v. Butte County Assn. of Governments (1982) 32 Cal.3d 668, 671 [“a
claimant settling a lawsuit may be a ‘successful party’ within the meaning of the section
if the underlying action contributed substantially to remedying conditions at which it was
directed”].) Water Audit does not address the evidence submitted by the District and
relied upon by the trial court regarding the District’s ongoing efforts regarding the
removal of Hemphill. The trial court did not abuse its discretion in essentially
concluding the lawsuit did not alter the situation in light of the District’s ongoing efforts.
Additionally, even if the lawsuit had some impact on the speed of the District’s ongoing
efforts, as the trial court noted, “[a]ttorney fees may not be obtained, generally speaking,
by merely causing the acceleration of the issuance of government regulations or remedial

                                               8
measures, when the process of issuing those regulations or undertaking those measures
was ongoing at the time the litigation was filed. When a government agency is given
discretion as to the timing of performing some action, the fact that a lawsuit may
accelerate that performance does not by itself establish eligibility for attorney fees.”
(Tipton-Whittingham v. City of Los Angeles, supra, 34 Cal.4th at p. 609.) To the extent
Water Audit suggests that, after the stipulation was filed, the District may have
considered a different remediation plan from the two it had previously been considering,
nothing suggests this was an objective of the litigation. Water Audit has failed to
demonstrate the court erred in denying its motion for attorneys’ fees.
                                    III. DISPOSITION
       The court’s August 13, 2020 order denying Water Audit’s motion for attorneys’
fees is affirmed. Respondent Nevada Irrigation District shall recover its costs on appeal.
(Cal. Rules of Court, rule 8.278(a)(1) & (2).)



                                                           /S/

                                                  RENNER, J.



We concur:


/S/

ROBIE, Acting P. J.


/S/

DUARTE, J.




                                              9